department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil legend n g o o dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you are organized as a non-profit corporation under state law your stated purpose is the provision and promotion of free community internet access throughout state primarily through wireless mesh networking and the education of others regarding the benefits of internet and wireless mesh networking technology to further your stated purpose you state that you will develop deploy and support a public wireless mesh network that allows members of the general_public to connect to the internet for free you state that a public wireless mesh network is established and developed by strategically deploying at no cost wireless signal repeaters to businesses as well as various other private and public locations throughout the community once these signal repeaters are plugged in and connected to the internet any member of the general_public that is within reach of the signal of one of the wireless signal repeaters can connect to the internet with a computer mobile phone or other wireless internet-enabled device each person or entity that hosts a wireless signal repeater will need to provide a minimal amount of electricity to power the wireless signal repeater each wireless signal repeater host will be required to pay you a dollar_figure security deposit upon receipt of the wireless signal repeater which would be returned to the hosting individual when the wireless signal repeater was returned intact to you you state that by promoting and providing free internet access the underprivileged and elderly will be better able to access support services online connect with their fellow community members via email and have a greater access to employment you plan to do this by distributing flyers describing how this public wireless network operates and how and where it can be accessed as well as stickers for individual businesses to place in their windows so members of the public know that a free wireless signal is available in that area plan to use your website personal letters and in-person meetings to educate community members on how to access the network you do not restrict who may access the network nor do you focus your service to any particular class of persons in addition you the mayor of city in a letter dated date praised and expressed approval of the work being accomplished through you and encouraged the community to support such work however other than this letter you did not provide any additional information on local_government involvement or oversight you intend to enter into a written_agreement with m the for-profit entity that caused you to be formed to provide you with financial and in-kind support over a multi-year period m will provide you with assets and intangibles described in the agreement valued in excess of dollar_figurex m will also provide dollar_figurey to be paid in two installments during the period in which the agreement is effective as well as z ‘man hours’ of staff time to provide you with administrative and technical support in exchange you will provide to m promotional consideration in which you will prominently list m as your primary sponsor on your website and in your collateral and marketing materials you are governed by a board_of directors who are elected by a vote of your sole member m a for-profit entity the number of directors shall not be less than five members the board may be enlarged by a vote of your sole member at least three of your directors shall have no ownership_interest in m in addition m may remove any officer or director with or without cause you have formed a disinterested members committee the disinterested members committee is a committee appointed by the chair of the board_of directors consisting of directors who do not possess an ownership_interest in m the committee shall be charged with as may be necessary investigating and resolving as appropriate issues and questions relating to the existence of pecuniary benefit transactions and conflicts of interest and shall meet on an as needed basis but not less than once each year at a minimum on a quarterly basis the board shall exercise all powers not otherwise delegated by law the articles of agreement or by-laws in contrast the board_of directors shall meet law sec_501 of the code provides exemption from federal_income_tax for organizations organized and operated exclusively for charitable educational or other exempt purposes sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both if an organized and operated exclusively for one or more purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests in 326_us_279 the court held that an organization was not organized and operated exclusively for charitable purposes the court reasoned that the presence of a single nonexempt purpose if substantial in nature would destroy the exemption regardless of the number or importance of truly exempt purposes in kj’s fund raisers inc v commissioner 74_tcm_669 the court held that a nonprofit organization which sold lottery tickets on the premises of a for-profit business had a substantial non-exempt purpose to enhance the profits of the for-profit business the owners of the for-profit business to purportedly raise funds for distribution to charitable causes formed the nonprofit organization the nonprofit’s lottery tickets were sold during the regular business hours by the owners and employees of the for-profit business the owners of the for-profit initially controlled the board and later indicated that it would vest control in unrelated parties the nonprofit opined that the organization would fold without the original founders of the organization as officers in finding that the nonprofit had a substantial nonexempt purpose which was promoting the for-profit the court reasoned that the identity of the for-profit owners and the officer of the nonprofit placed the owners of the for-profit in a position to control the nonprofit additionally the court found that the publicity received by the for-profit was a significant benefit analysis based on the information and supporting documentation you provided in your application you have failed to establish that your activities will further a charitable purpose and that you will not be operated for a substantial nonexempt private purpose an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for one or more exempt purposes you have failed to establish that your activities will not serve the private interests of m or its owners directors and officers as stated in 326_us_279 the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization does not operate exclusively for exempt purposes if it operates for the benefit of private interests you state that you have a close connection with m you operate in substantially the same field providing internet access with m providing the networking capabilities and support services you were formed by m and while you exist as a separate legal entity you are clearly controlled by the officers and directors of m your officers and directors may be elected or removed by m with or without cause in addition your employees are the employees of m moreover in kj’s fund raisers inc 74_tcm_669 the court held that a nonprofit’s activities served the commercial purposes of the for-profit organizations that formed it even where individuals unrelated to the for-profit organizations formally controlled the nonprofit your primary purpose is to benefit private interests while you provided a letter from the mayor of the local area that you will operate in you have not shown that the government has any other interest or oversight in you or your activities you advertise on behalf of your sole member m a for-profit entity you plan to enter into an agreement whereby m’s sponsorship will be prominently displayed on all information materials m as your sole member has discretion and control of your operations through its appointment and removal power over the board_of directors and officers although you have a disinterested members committee this committee does not possess actual authority over day to day operations and is only convened on an as needed basis or at least once a year in addition to the advertising for m you state that you will promote public access to the internet by providing free equipment to businesses for use at no charge by their customers such customer access enhances the ability of businesses to attract customers therefore you are organized and operated for the benefit of private interests your primary activity developing deploying and supporting a public wireless mesh network serves the interests of the general_public and not a specific charitable_class while you may engage in some educational activity through distribution of information on how this wireless network operates and how and where it can be accessed this activity is minor compared to your service provider activity which is more than an insubstantial part of your total activities such activity furthers a commercial purpose not an exempt_purpose therefore you are not operated exclusively for one or more exempt purposes specified in sec_501 of the code based on the foregoing you do not qualify for exemption under sec_501 you have not demonstrated that you operate primarily for charitable purposes pursuant to sec_1 c - c or c - d ii instead you operate for a substantial nonexempt purpose n m conclusion accordingly you do not qualify for exemption as an organization described in sec_501 of the code you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t attn constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations
